DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “rake angle” of the chamfered edge “less than 0” as on claim 21, line 10; and the “second honed edge extending fully between a second rake face and a second flank of the second cutting edge such that the second riedgeline is free of a chamfered edge” as on claim 21, lines 13-15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 21 recites on line 10 that “the chamfered edge has a rake angle less than 0”.  However, the specification as filed, specifically on page 6, recites that the “rake angle α of the peripheral cutting edge 4 (emphasis added) becomes negative (α<0) locally in the chamfered edge 10…”  This means that the cutting edge is the one with the rake angle and not the chamfered edge.  
Further, claim 21 recites on lines 13-15 that the second cutting edge has “a second honed edge that is formed on a second ridgeline extending fully between a second rake face and a second cutting edge such that the second ridgeline is free of a chamfered edge”.  However the specification as filed fails to recite that the second honed edge is formed on a second ridgeline extending fully (emphasis added) between a second rake face and a second flank of the second cutting edge such that (emphasis added) the second ridgeline is free of a chamfered edge.
Accordingly, the “chamfered edge has a rake angle less than 0” and “a second honed …extending fully between a second rake face and a second cutting edge such that the second ridgeline is free of a chamfered edge” was not described in the specification in such a way as to 
Claims 21, 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites on lines 6-7 “a rake angle greater than 0”.  However, it is unclear what is the unit of measure of this value.  For purposed of expediting prosecution the “0” will be interpreted as “0˚”.  Further clarification is needed.
Further, line 10 that “the chamfered edge has a rake angle less than 0”.  First it is unclear how the chamfered edge has a rake angle.  It is noted that, as best understood, the cutting edges are the ones that are disposed at a rake angle.  Additionally, it is noted that the chamfered edge is disposed at an angle in relation to a cutting direction to the workpiece.  Further, it is unclear what is the unit of measure of less than “0”?  For purposed of expediting prosecution the “0” will be interpreted as “0˚”.  Further clarification is needed.
Claim 23 recites on lines 1-2 that “the chamfered edge has an angle more than 0˚ and less than 30˚ to a cutting direction to the workpiece”.  However, it is unclear what is the difference between the “rake angle” as recited on claim 21 line 10 and the “angle” as recited on line 1 of claim 22.  It is unclear if these two angles are the same or are different?
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1, 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flynn US 7,588,396.
In regards to claim 1, Flynn discloses an end mill (10) capable of being used for orbital drilling, the end mill comprising: a shank (12); a first cutting edge (24) formed in a peripheral portion of the shank; and a second cutting edge (26) formed in a bottom portion of the shank, wherein at least a chamfered edge (44 or 44B) is formed on a first ridge line between a first rake face (28) and a first flank (30) of the first cutting edge (24) (see at least Figures 6, 8 and 9); the chamfered edge (44 or 44B) being disposed at an angle (see column 3, lines 56- 62) to a cutting direction to the workpiece (see Figures 5-9).
However, Flynn fails to explicitly disclose that the values to which the chamfered edge’s angle is disposed is more than 0˚ and less than 30˚.
Since Flynn does, however, disclose that the chamfered edge is disposed at an angle to a cutting direction to the workpiece (see Figures 5-9 and column 3, lines 56-62); the angle to which the chamfered edge is disposed to a cutting direction to the workpiece constitute a defined value of the cutting tool. Therefore, the angle to which the chamfered edge is disposed to a cutting direction to the workpiece is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the values to which the chamfered edge is disposed will depend on desired surface finish, reduce undesirable chatter, help prevent chipping of the cutting edge and therefore increase the durability of the tool; improve performance and durability in a cost-effective manner (see at least column 1, lines 56-67 column 2, lines 1-5). Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a defined chamfered edge disposed at an angle to a cutting direction 
In regards to claim 3, Flynn as modified discloses the end mill according to claim 1, Flynn as modified also discloses that the chamfered edge (44 or 44B) has a width (46).
However, Flynn fails to explicitly disclose that the value of the width is not more than 150µm.
Since Flynn does, however, disclose that the chamfered edge has a width 46; the value of the width of the chamfered edge constitute a defined value of the cutting tool. Therefore, the value of the width of the chamfered edge is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that width of the chamfered edge will depend in terms of the chip thickness produced by an end mill, or the diameter of the fluted section of the end mill which will in turn depend on parameters including the material of the workpiece, the feed rate per tooth and the radial depth thickness (see at least column 4, lines 15-35). Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a defined width of the chamfered edge, were disclosed in the prior art by Flynn, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Flynn’s chamfered edge’s width as desired such not more than 150µm.  In re Aller, 105 USPQ 233/ In re Boesch, 205 USPQ 215 
In regards to claim 4, Flynn as modified discloses the end mill according to claim 1.
Claim(s) 1, 3, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swift et al. US 2016/0082526 (hereafter--Swift--).
In regards to claim 1, Swift discloses an end mill (100) capable of being used for orbital drilling, the end mill comprising: a shank (106); a first cutting edge (134A) formed in a peripheral portion of the shank; and a second cutting edge (154A) formed in a bottom portion of the shank, wherein at least a chamfered edge (or honed edge as in paragraph [0049], lines 30-31) is formed on a first ridge line between a first rake face (on 114A) and a first flank (or clearance of cutting edge) of the first cutting edge (134A); the chamfered edge inherently disposed at an angle to a cutting direction to the workpiece .
However, Swift fails to explicitly disclose that the values to which the chamfered edge’s angle is disposed is more than 0˚ and less than 30˚.
Since Swift does, however, disclose that the chamfered edge is disposed at an angle to a cutting direction to the workpiece; the angle to which the chamfered edge is disposed to a cutting direction to the workpiece constitute a defined value of the cutting tool. Therefore, the angle to which the chamfered edge is disposed to a cutting direction to the workpiece is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the values to which the chamfered edge is disposed will depend on desired surface finish, reduce undesirable chatter, help prevent chipping of the cutting edge and therefore increase the durability of the tool. Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a defined chamfered edge disposed at an angle to a cutting direction to the workpiece, were disclosed in the prior art by Swift, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Swift’s chamfered edge’s angle to be disposed as desired such as more than 0˚ and less than 30˚.  In re Aller, 105 USPQ 233.  
claim 3, Swift as modified discloses the end mill according to claim 1, Swift as modified also discloses that the chamfered edge (as in paragraph [0049], lines 30-31) has a width not more than 150μm (see paragraph [0070], lines 7-11 which states that the edge preparation/chamfer/honed edge is in a range from about 0.00005in to 0.003in which when converting it to μm, yields to 1.27μm  to 76.2μm  which is within the claimed “not more than 150 μm”).
In regards to claim 6, Swift as modified discloses the end mill according to claim 1, Swift as modified also discloses that a second honed edge is formed on a second ridgeline between a second rake face (inherently, refer to the rake face of the cutting edge) and a second flank (or clearance of cutting edge) of the second cutting edge (154A) (or honed edge as in paragraph [0049], lines 24-33).
Claims 1, 3-5, 8-9, 11, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita et al. US 5,733,078 in view of EP 1 864 736 (hereafter—EP’736--).
For explanation purposes, a machine translation of EP’736 will be provided herein.  Refer to EP’736 Machine Translation for details.
In regards to claim 1, Matsushita discloses an end mill (thread milling tool) for orbital drilling by which a workpiece (44) is drilled by feeding a tool (thread milling tool), in a tool axis direction (A) offset to a central axis (B) of a hole to be drilled while rotating the tool around the tool axis direction and rotating the tool around the central axis of the hole (see Figures 11A-11E), the end mill (thread milling tool) comprising: a shank (71); a first cutting edge (78) formed in a peripheral portion of the shank; and a second cutting edge (82) formed in a bottom portion of the shank.
However, Matsushita fails to disclose that at least a chamfered edge is formed on a first ridge line between a first rake face and a first flank of the first cutting edge.
Nevertheless, EP’736 teaches that it is well known in the art of rotary cutting tools (thread milling tools) to have an orbital drilling tool with a first cutting edge (9) having a 
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed, to modify Matsushita’s cutting edge to have a chamfered edge as taught by EP’736 to increase cutting edge strength, decrease cutting edge wear and increase tool life.
However, Matsushita as modified fails to explicitly disclose that the angle (of EP’736) is less than 30˚.  Matsushita as modified thus discloses that the chamfered edge (as modified by  EP’736) is disposed at an angle of more than 0˚ to a cutting direction to the workpiece.
Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the applicant’s invention was filed to have the angle of the chamfered edge be as desired such as more than 0 degrees (as taught by EP’736) but less than 30 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routing skill in the art (note that these angles will depend on the type of material being machined and desired cutting edge strength).  In re Aller, 105 USPQ 233.
In regards to claim 3, Matsushita as modified discloses the end mill of claim 1, Matsushita as modified also discloses that the chamfered edge (as modified by EP’736) has a width.

Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the applicant’s invention was filed to have the width of the chamfered edge be as desired such not more than 150μm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable value involves only routing skill in the art (depending on the type of material being machined and desired cutting edge strength).  In re Boesch, 205 USPQ 215.
In regards to claim 4, Matsushita as modified discloses the end mill of claim 1, Matsushita as modified also discloses a first honed edge (10/15 as modified by EP’736) is formed in a first flank side (7 as modified by EP’736) of the first ridgeline while the chamfer (10/16 as modified by EP’736) is formed in a first rake face side (6 as modified by EP’736) of the first ridgeline (see Figure 7 of EP’736).
In regards to claim 5, Matsushita discloses an end mill (thread milling tool) for orbital drilling by which a workpiece (44) is drilled by feeding a tool (thread milling tool), in a tool axis direction (A) offset to a central axis (B) of a hole to be drilled while rotating the tool around the tool axis direction and rotating the tool around the central axis of the hole (see Figures 11A-11E), the end mill (thread milling tool) comprising: a shank (71); a first cutting edge (78) formed in a peripheral portion of the shank; and a second cutting edge (82) formed in a bottom portion of the shank.
However, Matsushita fails to disclose that at least a chamfered edge disposed at an angle and formed on a first ridge line between a first rake face and a first flank of the first cutting edge; a first honed edge is formed in a first flank side of the first ridgeline while the chamfer is formed in a first rake face side of the first ridgeline; the first honed edge having a radius.
Nevertheless, EP’736 teaches that it is well known in the art of rotary cutting tools (thread milling tools) to have an orbital drilling tool with a first cutting edge (9) having a 
By providing this blunt/honed/chamfer/ or edge preparation on the cutting edge tool wear on the peripheral edge is decreases therefore increasing tool life.  Additionally, a person having ordinary skill in the art would have recognized that by providing this edge preparation on the cutting edge, reduces damage to the cutting edge and increases the cutting edge strength when machining.
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed, to modify Matsushita’s cutting edge to have a combination of a chamfered edge and honed edge as arranged and taught by EP’736 to increase cutting edge strength, decrease cutting edge wear and increase tool life.
 However, Matsushita as modified fails to explicitly disclose that the value of the honed radius is not less than 10μm and not more than 30μm.
Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the applicant’s invention was filed to have the radius of the honed edge be as desired such as not less than 10μm and not more than 30μm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routing skill in the art (note that the honed radius will depend on the type of material being machined and desired cutting edge strength).  In re Aller, 105 USPQ 233.
claim 8, Matsushita as modified discloses the end mill of claim 1, Matsushita as modified also discloses a drilling method comprising producing a drilled product by orbital drilling of the workpiece using the end mill (see Figures 11A-11E of Matsushita).
In regards to claim 9, Matsushita as modified discloses the end mill of claim 5, Matsushita as modified also discloses that the chamfered edge (of EP’736) has a width.
However, Matsushita as modified fails to explicitly disclose that the value of the width is not more than 150 μm.
Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the applicant’s invention was filed to have the width of the chamfered edge be as desired such not more than 150μm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable value involves only routing skill in the art (depending on the type of material being machined and desired cutting edge strength).  In re Boesch, 205 USPQ 215.
In regards to claim 11, Matsushita as modified discloses the end mill of claim 3, Matsushita as modified also discloses a first honed edge (10/15 as modified by EP’736) is formed in a first flank side (7 as modified by EP’736) of the first ridgeline while the chamfer (10/16 as modified by EP’736) is formed in a first rake face side (6 as modified by EP’736) of the first ridgeline (see Figure 7 of EP’736).
In regards to claim 18, Matsushita as modified discloses the end mill of claim 2, Matsushita as modified also discloses a drilling method comprising producing a drilled product by orbital drilling of the workpiece using the end mill (see Figures 11A-11E of Matsushita).
In regards to claim 19, Matsushita as modified discloses the end mill of claim 3, Matsushita as modified also discloses a drilling method comprising producing a drilled product by orbital drilling of the workpiece using the end mill (see Figures 11A-11E of Matsushita).
claim 20, Matsushita as modified discloses the end mill of claim 4, Matsushita as modified also discloses a drilling method comprising producing a drilled product by orbital drilling of the workpiece using the end mill (see Figures 11A-11E of Matsushita).
In regards to claim 22, Matsushita as modified discloses the end mill of claim 5, Matsushita as modified also discloses that the chamfered edge (as modified by EP’736) is disposed at the angle to a cutting direction to the workpiece, note that the angle (of EP’736) is of more than 0˚ to a cutting direction to the workpiece.
However, Matsushita as modified fails to explicitly disclose that the value of the angle (of EP’736) is more than 0˚ (as taught by EP’736) but less than 30˚.  
Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the applicant’s invention was filed to have the angle of the chamfered edge be as desired such as more than 0 degrees (as taught by EP’736) but less than 30 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routing skill in the art (note that these angles will depend on the type of material being machined and desired cutting edge strength).  In re Aller, 105 USPQ 233.
Claims 6-7, 14-17, 21-23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita et al. US 5,733,078 in view of EP 1 864 736 (hereafter—EP’736--) as applied to claims 1, 2-5 and 9 above, in further view of Swift et al. US 2016/0082526 (hereafter—Swift--).
In regards to claims 6, 14, 15, 16 and 17, Matsushita as modified discloses the end mill of claims 1, 3, 4, 5 and 9 respectively, Matsushita as modified discloses that the second cutting edge inherently comprises a second ridgeline between a second rake face and a second flank (refer to the second cutting edge of Matsushita).
However, Matsushita as modified fails to explicitly disclose that the second cutting edge has a honed edge at the second ridgeline.

Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed to further modify Matsushita’s rotary tool such that the second cutting edge has a honed edge as taught by Swift to prevent chatter, reduce pressure and heat generation when machining (see teaching on paragraph [0070], lines 11-13).]
In regards to claim 7, Matsushita as modified discloses the end mill of claim 6, Matsushita as modified discloses that the second ridgeline (of Matsushita) has no chamfered edge (as modified by Swift).
Claims 21, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita et al. US 5,733,078 in view of EP 1 864 736 (hereafter—EP’736--) and in further view of Swift et al. US 2016/0082526 (hereafter—Swift--).
In regards to claim 21, Matsushita discloses an end mill (thread milling tool) for orbital drilling by which a workpiece (44) is drilled by feeding a tool (thread milling tool), in a tool axis direction (A) offset to a central axis (B) of a hole to be drilled while rotating the tool around the tool axis direction and rotating the tool around the central axis of the hole (see Figures 11A-11E), the end mill (thread milling tool) comprising: a shank (71); a first cutting edge (78) formed in a peripheral portion of the shank and inherently having a rake angle; and a second cutting edge (82) formed in a bottom portion of the shank; the first cutting edge inherently comprising a first ridgeline between a first rake face and a first flank side; the second cutting edge inherently comprises a second ridgeline between a second rake face and a second flank side (refer to the second cutting edge of Matsushita).

Nevertheless, EP’736 teaches that it is well known in the art of rotary cutting tools (thread milling tools) to have an orbital drilling tool with a first cutting edge (9) having a chamfered edge (10/14 or 10/15 or 10/16 on at least Figures 6-7) formed on a first ridgeline between a first rake face (6) and a first flank (7) of the first cutting edge (9).  Note also that a variation of edge preparations as in Figures 2-13 is also disclosed by EP’736 which includes more than one honed/chamfered/blunt cutting edge.  Note also that EP’736 teaches a first honed edge (10/15) is formed in a first flank side (7) of the first ridgeline while the chamfer (10/16) is formed in a first rake face side (6) of the first ridgeline (see Figure 7); the first honed edge having a radius (see radius of honed edge 10/15).
By providing this blunt/honed/chamfer/ or edge preparation on the cutting edge tool wear on the peripheral edge is decreases therefore increasing tool life.  Additionally, a person having ordinary skill in the art would have recognized that by providing this edge preparation on the cutting edge, reduces damage to the cutting edge and increases the cutting edge strength when machining.
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed, to modify Matsushita’s cutting edge to have a chamfered edge as taught by EP’736 to increase cutting edge strength, decrease cutting edge wear and increase tool life.
However, Matsushita as modified fails to explicitly disclose that the second cutting edge has a honed edge at the second ridgeline, extending fully between the second rake face and the 
EP’736 teaches as on Figure 3, a cutting edge having a honed edge free from a chamfered edge.
Swift further teaches that it is well known in the art to have a rotary cutting tool (100) on which there is a first peripheral cutting edge (134A) having a rake angle greater than 0 (see line 14 of paragraph [0049]) and a second end cutting edge (154A); each of the first and second cutting edges has on their respective ridgeline, an edge preparation/chamfer/blunt/honed edges.  Note that each respective honed edge is located fully between each respective rake faces and flank faces of each of the first and second cutting edges.  See paragraph [0049], lines 24-33 and paragraph [0070] lines 6-13 of Swift.
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed to further modify Matsushita’s rotary tool such that the second cutting edge has a honed edge as taught by Swift such that the cutting edge is free from a chamfered edge based on the teachings of EP’736 to prevent chatter, reduce pressure and heat generation when machining (see teaching on paragraph [0070], lines 11-13).]  
In regards to claim 23, Matsushita as modified discloses the end mill of claim 21, Matsushita as modified discloses that the chamfered edge (as modified by EP’736 and Swift) on the first ridgeline has an angle to a cutting direction to the workpiece.
However, Matsushita as modified fails to explicitly disclose that the value of the angle is more than 0˚ and less than 30˚.
Since both EP’736 and Swift does, however, teach that the chamfered edge is disposed at an angle to a cutting direction to the workpiece; the angle to which the chamfered edge is disposed to a cutting direction to the workpiece constitute a defined value of the cutting tool. Therefore, the angle to which the chamfered edge is disposed to a cutting direction to the workpiece is recognized as a result-effective variable, i.e. a variable which achieves a 
In regards to claim 24, Matsushita as modified discloses the end mill of claim 21, Matsushita as modified discloses that the first honed edge (as modified by EP’736) has a radius. 
However, Matsushita as modified fails to explicitly disclose that the value of radius is not less than 10μm and not more than 30μm.
Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the applicant’s invention was filed to have the radius of the honed edge be as desired such as not less than 10μm and not more than 30μm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routing skill in the art (note that the honed radius will depend on the type of material being machined and desired cutting edge strength).  In re Aller, 105 USPQ 233.
Response to Arguments
Applicant’s arguments filed on 11/05/2021 with respect to claims 1, 3-9, 11-20 have been carefully and fully considered, and in light of Applicant’s amendments, a new ground(s) of rejection for Claim(s) 1, 3 and 4 under 35 U.S.C. 103 as being unpatentable over Flynn US Claim(s) 1, 3, and 6 under 35 U.S.C. 103 as being unpatentable over Swift et al. US 2016/0082526 (hereafter--Swift--)  have been incorporated as aforementioned.
New Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
New claims 21, 23 and 24 have been added and have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite. Claim 21 is believed to have 112.
Applicant argues on pages 8-11, regarding amended claim 1 that: 
that since the office did no provide a reasoned explanation as to why the invention as claimed would have been obvious, the KSR rationale of In re Aller is not proper; 
that the asserted modification would not have been undertaken by one of ordinary skill in the art, because the cutting tooth shape of Matsushita is driven by its usage as threading, which further dictates the noted symmetrically configured trapezoidal shape, since the symmetrical flattened trapezoidal shape is specifically designed for thread forming. 
the rejection is lacking a prima facie case of obviousness, 
since the present claim 1 has a configuration that leads to unexpected benefits not in any way envisioned in the prior art.
The Examiner disagrees and points out to rejection above for details.
As explained above, the rejection of claim 1 is on the basis of Matsushita et al. US 5,733,078 in view of EP 1 864 736 (hereafter—EP’736--).
Matsushita discloses an end mill (thread milling tool) for orbital drilling (see title of Matsushita) by which a workpiece (44) is drilled by feeding a tool (thread milling tool), in a tool axis direction (A) offset to a central axis (B) of a hole to be drilled while rotating the tool around the tool axis direction and rotating the tool around the central axis of the hole (see Figures 11A-
However, Matsushita fails to disclose that at least a chamfered edge is formed on a first ridge line between a first rake face and a first flank of the first cutting edge.
Nevertheless, EP’736 teaches that it is well known in the art of rotary cutting tools (thread milling tools) to have an orbital drilling tool with a first cutting edge (9) having a chamfered edge (10/14 or 10/15 or 10/16 on at least Figures 6-7) formed on a first ridgeline between a first rake face (6) and a first flank (7) of the first cutting edge (9).  Note also that a variation of edge preparations as in Figures 2-13 is also disclosed by EP’736 which includes more than one honed/chamfered/blunt cutting edge.  By providing this blunt/honed/chamfer/ or edge preparation on the cutting edge tool wear on the peripheral edge is decreases therefore increasing tool life.  Additionally, a person having ordinary skill in the art would have recognized that by providing this edge preparation on the cutting edge, reduces damage to the cutting edge and increases the cutting edge strength when machining.
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed, to modify Matsushita’s cutting edge to have a chamfered edge as taught by EP’736 to increase cutting edge strength, decrease cutting edge wear and increase tool life.
Matsushita as modified also discloses that the chamfered edge (of EP’736) has an angle more than 0˚ to a cutting direction to the workpiece.
However, Matsushita as modified fails to explicitly disclose that the angle is less than 30˚.
Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the applicant’s invention was filed to have the angle of the chamfered edge be as desired such as more than 0 degrees and less than 30 degrees, since it has been held that where the note that these angles will depend on the type of material being machined and desired cutting edge strength).  In re Aller, 105 USPQ 233.
First, the Examiner notes and points out that the Office action did point out that the angles to which the chamfered edges are to be disposed at, will depend on the material being machined and desired cutting edge strength.  As such, the Office action did set forth a reasoned explanation as to why the invention as claimed would have been obvious, thus the KSR rationale of In re Aller is still deemed proper.
Second, the Examiner notes that the modification of Matsushita is not to change the entire shape of the cutting teeth; the modification is to add a chamfered edge as taught by EP’736 to the cutting edges in order to at least reduce damage to the cutting edge and increase the cutting edge strength when machining.  Further the Examiner notes that the “symmetry” of the teeth as explained on column 6, lines 14-20, is in relation first, to one embodiment (as shown on Figures 1-2) and second in relation to the axis of rotation of the tool, and not in relation to each respective teeth.
Third, in regards to the rejection “lacking a prima facie case of obviousness” the Examiner respectfully disagrees and points out that it appears that Applicant's arguments are against the references individually, and one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
More specifically note that a rejection under 35 U.S.C. 103 was made over Matsushita et al. US 5,733,078 in view of EP 1 864 736 (hereafter—EP’736--).  As such, it is respectfully noted that base reference Matsushita is being modified based on the teachings of EP’736.
Additionally, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
The examiner also recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as explained above base reference discloses the fist and second cutting edges but failed to disclose a chamfered edge disposed at an angle.
Nevertheless, EP’736 teaches that it is well known in the art of rotary cutting tools (thread milling tools) to have an orbital drilling tool with a first cutting edge (9) having a chamfered edge (10/14 or 10/15 or 10/16 on at least Figures 6-7) formed on a first ridgeline between a first rake face (6) and a first flank (7) of the first cutting edge (9).  Note also that a variation of edge preparations as in Figures 2-13 is also disclosed by EP’736 which includes more than one honed/chamfered/blunt cutting edge, disposed at an angle (see Figures 2-13) in relation to the workpiece.  By providing this blunt/honed/chamfer/ or edge preparation on the cutting edge tool wear on the peripheral edge is decreases therefore increasing tool life.  Additionally, a person having ordinary skill in the art would have recognized that by providing this edge preparation on the cutting edge, reduces damage to the cutting edge and increases the cutting edge strength when machining.
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed, to modify Matsushita’s cutting edge to have a chamfered edge disposed at a desired angle, as taught by EP’736 to increase cutting edge strength, decrease cutting edge wear and increase tool life.

Fourth, in response to applicant's argument that “since the present claim 1 has a configuration that leads to unexpected benefits not in any way envisioned in the prior art, is not persuasive.  As explained above, EP’739 does teach a chamfered edge, disposed at an angle, in order to reduce known risk damages on the peripheral cutting edge and thus increase tool life (see Machine Translation of EP’739 for details) and the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art, cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant further argues on pages 11-12, regarding amended claim 5, similar to claim 1, that: 
that since the office did no provide a reasoned explanation as to why the invention as claimed would have been obvious, the KSR rationale of In re Aller is not proper; 
that the asserted modification would not have been undertaken by one of ordinary skill in the art, because the cutting tooth shape of Matsushita is driven by its usage as threading, which further dictates the noted symmetrically configured trapezoidal shape, since the symmetrical flattened trapezoidal shape is specifically designed for thread forming. 
the rejection is lacking a prima facie case of obviousness, 
since the present claim 1 has a configuration that leads to unexpected benefits not in any way envisioned in the prior art.
The Examiner disagrees and points out to rejection above for details.
As explained above, the rejection of claim 5 is on the basis of Matsushita et al. US 5,733,078 in view of EP 1 864 736 (hereafter—EP’736--).
Matsushita discloses an end mill (thread milling tool) for orbital drilling by which a workpiece (44) is drilled by feeding a tool (thread milling tool), in a tool axis direction (A) offset to a central axis (B) of a hole to be drilled while rotating the tool around the tool axis direction and rotating the tool around the central axis of the hole (see Figures 11A-11E), the end mill (thread milling tool) comprising: a shank (71); a first cutting edge (78) formed in a peripheral portion of the shank; and a second cutting edge (82) formed in a bottom portion of the shank.
However, Matsushita fails to disclose that at least a chamfered edge is formed on a first ridge line between a first rake face and a first flank of the first cutting edge; a first honed edge is formed in a first flank side of the first ridgeline while the chamfer is formed in a first rake face side of the first ridgeline; the first honed edge having a radius.
Nevertheless, EP’736 teaches that it is well known in the art of rotary cutting tools (thread milling tools) to have an orbital drilling tool with a first cutting edge (9) having a chamfered edge (10/14 or 10/15 or 10/16 on at least Figures 6-7) formed on a first ridgeline between a first rake face (6) and a first flank (7) of the first cutting edge (9).  Note also that a variation of edge preparations as in Figures 2-13 is also disclosed by EP’736 which includes more than one honed/chamfered/blunt cutting edge.  Note also that EP’736 teaches a first honed edge (10/15) is formed in a first flank side (7) of the first ridgeline while the chamfer (10/16) is formed in a first rake face side (6) of the first ridgeline (see Figure 7); the first honed edge having a radius (see radius of honed edge 10/15).
By providing this blunt/honed/chamfer/ or edge preparation on the cutting edge tool wear on the peripheral edge is decreases therefore increasing tool life.  Additionally, a person having 
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed, to modify Matsushita’s cutting edge to have a chamfered edge as taught by EP’736 to increase cutting edge strength, decrease cutting edge wear and increase tool life.
 However, Matsushita as modified fails to explicitly disclose that radius is not less than 10μm and not more than 30μm.
Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the applicant’s invention was filed to have the radius of the honed edge be as desired such as not less than 10μm and not more than 30μm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routing skill in the art (note that the honed radius will depend on the type of material being machined and desired cutting edge strength).  In re Aller, 105 USPQ 233.
First, the Examiner notes and points out that the Office action did point out that to have the radius of the honed edge be as desired, will depend on the material being machined and desired cutting edge strength.  As such, the Office action did set forth a reasoned explanation as to why the invention as claimed would have been obvious, thus the KSR rationale of In re Aller is still deemed proper.
Second, the Examiner notes that the modification of Matsushita is not to change the entire shape of the cutting teeth; the modification is to add a chamfered/honed edge as taught by EP’736 to the cutting edges in order to at least reduce damage to the cutting edge and increase the cutting edge strength when machining.  Further the Examiner notes that the “symmetry” of the teeth as explained on column 6, lines 14-20, is in relation first, to one 
Third, in regards to the rejection “lacking a prima facie case of obviousness” the Examiner respectfully disagrees and points out that it appears that Applicant's arguments are against the references individually, and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
More specifically note that a rejection under 35 U.S.C. 103 was made over Matsushita et al. US 5,733,078 in view of EP 1 864 736 (hereafter—EP’736--).  As such, it is respectfully noted that base reference Matsushita is being modified based on the teachings of EP’736.
Additionally, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
The examiner also recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as explained above base reference discloses the fist and second cutting edges but failed to disclose a honed edge disposed having a radius.
Nevertheless, EP’736 teaches that it is well known in the art of rotary cutting tools (thread milling tools) to have an orbital drilling tool with a first cutting edge (9) having a 
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed, to modify Matsushita’s cutting edge to have a honed edge having a desired radius, as taught by EP’736 to increase cutting edge strength, decrease cutting edge wear and increase tool life.
In accordance to the guidelines set forth on section 2142 of the MPEP, in order to successfully establish a prima facie case of obviousness, a clear articulation of the reasons(s) why the claimed invention would have been obvious in light of the prior art.  As discussed on section 11 above, the Examiner provided the reasons why the Applicant’s invention, related to the limitations in question, would have been obvious in light of the prior art.  Accordingly, a prima facie case of obviousness was established.
Fourth, in response to applicant's argument that “since the present claim 5 has a configuration that leads to unexpected benefits not in any way envisioned in the prior art, is not persuasive.  As explained above, EP’739 does teach a honed edge, having a radius (see curvature on Figures 2-13), in order to reduce known risk damages on the peripheral cutting edge and thus increase tool life (see Machine Translation of EP’739 for details) and the fact that applicant has recognized another advantage which would flow naturally from following the Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/NICOLE N RAMOS/Primary Examiner, Art Unit 3722